Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Applicants’ Remarks
The past office action issued by examiner was an allowance.  This case was withdrawn from allowance and a RCE filed because it was discovered that the hemoglobin range was in error.  The hemoglobin range was determined to be in error because the ELIZA manual which was used to determine the hemoglobin level was in error.  Applicants argue that proposed amendments to the specification and the claims regarding the hemoglobin level are not new matter because a person of ordinary skill could have recognized the error in hemoglobin level.  Examiner is not persuaded by applicants’ remarks and the declaration dated June 15, 2022.  As a result, a specification objection and claim rejection for new matter is put forth.


Specification
The amendment filed June 15, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “wherein the product has a hemoglobin content per dry mass of the product of less than about 10 ng/mg, as determined by an enzyme-linked immunosorbent assay.”



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 121 and 127 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The new claim amendment is changing the range of the hemoglobin based on the discovery that the hemoglobin range was inaccurate due to inaccurate information in an ELISA manual.

            Applicants are trying to amend the specification and the claims to change the hemoglobin concentration amounts by an order of magnitude of several values.  
Applicants cite MPEP 2163.07, part (II).  MPEP 2163.07, part (II) states: “An amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction.” 
There, however, is doubt as to whether a person of ordinary skill in the art would have recognized the error and been able to determine what the actual correction was.  The earliest effective filing date was 2015 and the actual filing date was in 2017.  Applicant did not recognize the error in the RAYBIO kit manual until 2022.
Furthermore, the evidence presented by applicants states that applicants had to contact the kit’s manufacturer to find out the correct units.  This does not support the assumption that a person of ordinary skill would have easily recognized that the claimed hemoglobin range in the specification and claims was in error.  
Because the error in the hemoglobin concentration/range was not recognized for several years and the error could only be ascertained once the manufacture of the ELIZA kit was actually contacted, a person of ordinary skill in the art would not have been aware of such an error.  Thus, the new claim amendments constitute new matter.


Conclusion
Claims 121 and 127 stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BLAINE LANKFORD/Primary Examiner, Art Unit 1657                                                                                                                                                                                                        
LAUREN K. VAN BUREN
Examiner
Art Unit 1632